Citation Nr: 0927089	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-39 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for herniated 
nucleus pulposus, lumbar spine.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
February 1954.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran's communication received in September 2006 
appears to raise the following issues:  secondary service 
connection for depressive disorder; secondary service 
connection for erectile dysfunction; non-service connected 
pension; and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  In addition, the Veteran filed a 
September 2005 claim to reopen his claim of service 
connection for sensorineural hearing loss. These matters are 
referred to the RO for clarification and any appropriate 
action. 


FINDING OF FACT

The Veteran's service-connected lumbar strain disability, 
described for rating purposes as herniated nucleus pulposus, 
lumbar spine, is productive of limitation of range of motion 
with pain, but with no findings of ankylosis; with no 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 40 percent for herniated nucleus pulposus, lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235 - 5243 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  The Veterans Claims Assistance Act (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in VCAA letters issued in November 2004 
and June 2005.  The letters predated the February 2006 rating 
decision.  See id.  Collectively, the VCAA letters notified 
the Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
November 2004 and June 2005 letters have clearly advised the 
Veteran of the evidence necessary to substantiate his claim. 

In the instant case, in June 2008, the VA sent notice to the 
Veteran providing the rating criteria for a higher rating for 
the spine and notifying the Veteran of what needed to be 
shown in order to qualify for an increased rating.  The 
notice fully informed the Veteran that he may submit medical 
evidence as well as lay observations and employer statements 
in support of his claim and gave examples of such evidence.  
Thus, the Board finds that the requirements set for the in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), have been 
met.  This did not affect the essential fairness of the 
adjudication because an April 2009 supplemental statement of 
the case (SSOC) readjudicated the matter after the June 2008 
issuance of Vazquez-Flores compliant notice.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (finding that as a matter of law a notice timing 
defect is cured by notice followed by readjudication of the 
claim by the Agency of Original Jurisdiction).  

The Board notes that in the present appeal, the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but there has been no notice of the types of evidence 
necessary to establish an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the Veteran, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the Veteran letters in November 2004 and June 
2005, which advised him of the evidence necessary to support 
his increased rating claim.  Since the Board concludes below 
that the preponderance of the evidence is against entitlement 
to an increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in January 2005 and 
January 2006.  The examination reports obtained are thorough 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Service connection is in effect for herniated nucleus 
pulposus, lumbar spine, rated 40 percent disabling.  In 
September 2004, the Veteran filed an increased rating claim.  

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

A VA treatment record dated in October 2004 reflects that the 
Veteran was seen for low back pain with an onset two days 
prior.  He reported pain in the low back (L4-5) area which 
made him lean to the left side; he denied any radiation to 
his lower extremities.  On physical examination, he was 
sitting comfortably in no acute distress.  Back examination 
revealed no tenderness to palpation but he had subjective 
pain in the paravertebral area L4 and L5.  He was able to 
bend forward with mild discomfort.  Mild muscle spasm was 
noted in the low back area also.  The assessment was chronic 
low back pain with acute exacerbation.

A November 2004 MRI report showed mild disc bulging at L3-4 
and L4-5, with minimal foraminal narrowing at L4 secondary to 
disc space narrowing, mild facet enlargement and foraminal 
disc bulging, but no obvious impingement on the traversing or 
exiting nerve roots at any level.

A December 2004 X-ray of the Veteran's lumbosacral spine 
showed moderate multilevel discogenic disease.  There was no 
evidence of any complications of his prior laminectomies at 
L4 and L5, and no signs of fracture or dislocation.

On January 2005 VA examination, the Veteran reported a 
history of injury after heavy lifting while aboard ship which 
resulted in a 3 month hospitalization and back surgery in 
1951.  A second back surgery was performed in 1983.  He 
listed his current symptoms as constant lower back pain with 
intermittent more severe flare-ups; the pain ranged from 3/10 
to 8/10 and was sharp and aching, but it did not radiate.  He 
reported that his pain was brought on by physical activity 
and relieved by rest and pain killers.  He also reported 
requiring complete bed rest during exacerbations of pain, 
with incapacitation lasting for 10 to 12 weeks.  He listed 
functional impairment of being unable to work, carry heavy 
objects, or stand for long periods of time due to his pain.

On physical examination, his posture was normal, but he 
exhibited a wide-based (abnormal) gait.  He had muscle 
spasms, but had no tenderness and showed no signs of pain on 
movement.  Straight leg raising was negative and ranges of 
motion were: flexion to 70 degrees, extension to 20 degrees, 
lateral flexion to 10 degrees bilaterally, and rotation to 20 
degrees bilaterally, all with pain at the end points.  His 
ranges of motion were not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
evidence of ankylosis or intervertebral disc syndrome, and no 
bowel, bladder, or erectile dysfunction.  X-rays of the 
lumbar spine showed multi-level mild to moderate degenerative 
disc disease and post-operative changes.  The established 
diagnosis of herniated nucleus pulposus of the lumbar spine, 
post-operative, was affirmed.  The examiner commented that 
the Veteran has limitation of functions secondary to pain, 
especially intermittent flare ups and decreased range of 
motion as described.  

A January 2005 VA treatment record reflects that he reported 
localized back pain across the lower lumbar area and numbness 
in his toes and left leg.  He indicated that he led a 
sedentary life due to back pain.  He exhibited 5/5 strength 
in the lower extremities, bilaterally.  Range of motion 
testing revealed he was "grossly limited in flexion and 
extension."  X-rays with multiple views of the lumbosacral 
spine showed moderate multilevel discogenic disease, 
consistent with his reported symptoms.

A March 2005 discogram showed evidence of a small posterior 
annular tear in the L4-5 disc.  Since the test yielded a 
positive result at all levels, the examiner opined that it 
was unlikely that any surgery would be beneficial to the 
Veteran.

In an August 2005 statement, the Veteran said his back pain 
put him down in bed five to six times per year for periods of 
one to five weeks, preventing him from doing even the 
smallest tasks.  He reported undergoing a variety of 
treatments through VA including multiple tests, discograms, 
epidural steroid injections, pain medications, and pain 
clinics, as well as pain therapy through his private insurer, 
but none had relieved the pain sufficient to allow him to 
lead a normal life.

An October 2005 VA pain clinic note indicated that his L4-5 
laminectomy in the 1980's cured his radiculopathy, but his 
back ache still radiated up the sides of his spine 
bilaterally.  He reported he could not leave the house or do 
the things he used to enjoy due to the pain.  He reported 
having tried various pain medications, many with deleterious 
side effects, as well as physical therapy and a TENS unit, 
none of which helped the pain.

On January 2006 VA examination, the Veteran reported having 
been through physical therapy, taking medication, and 
currently participating in a pain management program in 
attempts to deal with his pain.  He reported having flare-ups 
on average twice a month which lasted from half an hour to 
several hours each.  Precipitating factors were prolonged 
walking, bending, and prolonged sitting, and his only relief 
came from pain medication and bed rest.  He reported a 
functional impairment in bending and stated that he needed 
his wife's help in putting on his shoes and in washing and 
drying his lower extremities.  No associated symptoms such as 
bowel or bladder problems or weight loss were reported.

On physical examination he exhibited mild (5 degrees) 
thoracic scoliosis with a left shift.  His ranges of motion 
were listed as flexion to 70 degrees with onset of pain at 20 
degrees, extension to 20 degrees with pain, left lateral 
rotation to 30 degrees with pain, and right lateral rotation 
to 20 degrees with pain.  All movements on range of motion 
testing were slow and guarded.  Supine straight leg raising 
was to 50 degrees bilaterally with no pain, only tightness in 
the hamstrings.  Palpation of the vertebral bodies and 
paraspinal regions was negative for pain.  No pain or spasm 
was noted in the gluteal muscles or pelvic area and no foot 
drop was seen on either leg.  He had no additional 
limitations due to fatigue, weakness, lack of endurance or 
incoordination.  Herniated nucleus pulposus at L4-5, post 
surgical repair times two, and chronic low back pain without 
radiation were diagnosed.  The examiner opined that there 
were no changes in the examination compared to the 2005 
examination.

At a February 2006 VA pain clinic visit the Veteran reported 
hospitalization through his private insurer for four days to 
monitor his reports of light headedness and low blood 
pressure possibly resulting from the Methadone prescribed for 
his low back pain.  He had discontinued that medication and 
had subsequently experienced frequent exacerbation of the 
pain to 10/10.  Trigger point injections were performed which 
resulted in some decrease in his pain.

A May 2006 VA pain clinic record reflects decreased lordosis, 
atrophic paraspinal muscles, decreased forward flexion and 
extension, and negative straight leg raising.  His low back 
pain was assessed as multifactorial including discogenic 
pain, degenerative disc disease, spinal canal stenosis, 
muscle tightness/spasm, and depression.  He reported 
tolerable pain control on several medications but occasional 
episodes of severe and incapacitating exacerbation lasting 
several days.  A lumbar brace was ordered, his pain 
medication was continued, and epidural steroid injections and 
an anti-depressant were considered.  

As detailed, the Veteran's claim for increase was received in 
September 2004.  As his low back disability is currently 
rated at 40 percent, the focus must be on the criteria 
applicable to at least the next higher rating (50 percent), 
namely unfavorable ankylosis of the entire thoracolumbar 
spine.  

The January 2005 VA examination report specifically notes 
that no ankylosis was found on physical examination.  The 
Veteran's VA treatment records contain no mention of 
ankylosis; indeed, the discussion of his ranges of motion 
indicates that ankylosis (fixation of the spine) is not 
present.  Therefore, the criteria for a 50 percent disability 
rating are not met.

The Veteran's complaints of severe pain are noted; his 
current 40 percent disability rating incorporates such pain 
and the resulting limitations on his range of motion.  
Notably, the rating criteria for low back disability are 
based solely on range of motion, rather than on symptoms such 
as pain, including radiating pain.  38 C.F.R. § 4.71a.

The regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon, supra.  The 
Board acknowledges the January 2005 VA examiner's assessment 
that the Veteran has limitation of functions secondary to 
pain, especially intermittent flare-ups and decreased range 
of motion.  The Board, however, finds that the objective 
observations of pain on movement have been associated with 
ratable manifestations of the veteran's disability.  In sum, 
the evidence simply does not suggest such additional 
functional loss due to pain, fatigue, weakness or 
incoordination so as to more nearly approximate the criteria 
for the next higher rating.  The veteran's current impairment 
is clearly severe, but such impairment is already 
contemplated by the current 40 percent rating. 

The Veteran has consistently denied neurologic abnormalities 
such as bowel or bladder problems, and such have not been 
noted on physical examination or in any of his medical 
records.  Consequently, a separate rating for neurologic 
symptoms is not warranted.

Although the Veteran has reported being bedridden as many as 
five times a year for weeks at a time, no incapacitating 
episodes as defined by Diagnostic Code 5243 Note 1 (bed rest 
prescribed by a doctor) are shown in the record.  While 
acknowledging such period of incapacitating episodes, such 
does not warrant a disability rating in excess of 40 percent 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Additionally, the objective evidence 
does not reflect frequent periods of hospitalization due to 
solely to the lumbar spine disability.  Accordingly, the 
Board finds that the impairment resulting from the Veteran's 
spine disorder is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a rating in excess 
of 40 percent have not been met.  Accordingly, the benefit 
sought on appeal is denied.


ORDER

The appeal is denied.


____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


